Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election was made without traverse in the reply filed on 8/27/2021.  Applicant has elected Group II, corresponding to claims 1-16. Invention Group I, corresponding to claims 17-20, is withdrawn from further consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

Regarding Claim 1, the applicant recites several limitations that do are not appear to be described, shown in the figures, or otherwise disclosed in a way that a person of ordinary skill in the art would understand that the applicant possessed the claimed invention:
From claim 1:
“including a portion that interposes the first to third subregions in the second direction”
“a first insulating layer provided in the first layer in the second subregion, and surrounded by a portion of the first conductive layer that extends in the first layer across the second region; a first contact provided so as to penetrate the first insulating layer”
“a plurality of second members each including a portion extending along the first direction, and provided so as to penetrate the first conductive layer in the third subregion, wherein both the first members and the second members are arranged in such a manner that the first members and the second members aligned in the second direction in an n-th row and an (n+l)-th row, counted from a side of the second subregion, are shifted in the first direction, where n is an integer not less than one, and both the first members adjacent to each other in the second direction and the second members adjacent to each other in the second direction are arranged in such a manner that portions extending in the first direction face each other.”

The examiner has reviewed the disclosure and cannot reasonably find disclosure of these limitations.



No prior art is applied at this time because the noted deficiencies of claim 1 render all the claims unreasonably difficult to compare with the prior art. 

Also the IDS filed 3/6/2020 is not fully considered yet because of the deficiencies of claim 1.

Finally, the drawings and specification filed on 3/6/2020 cannot be accepted because of the deficiencies in claim 1. These are objected to for essentially the same reasons explained in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899